The judgment below was in favor of the defendants, and the case has been discussed in the opinion in the plaintiffs' appeal.
During the course of the trial the defendants excepted to the submission of the issue, to overruling the motion for nonsuit, and to the instruction to answer the issue "Yes." There are cases in which the judgment is only partly in favor of the party obtaining it, or less favorable than he thinks that he is entitled to. In such cases he can appeal if he wishes to correct the judgment or to obtain a more favorable verdict and judgment on a new trial. But here the judgment is entirely in favor of the defendants. They do not desire a new trial or any modification of the judgment. Therefore, the sole question is, whether there was error committed in any of the matters excepted to in the plaintiffs' appeal. If there was, there must be a new trial; if there was not, then the judgment in favor of defendants must be affirmed.
The record in the defendants' appeal cannot be looked into (321) in considering the plaintiffs' appeal, and the decision of the Court in that appeal must determine whether there shall be a new trial or not. The defendants' appeal was, thereof, improvidently taken, and must be dismissed.
Appeal dismissed.